Appeal by the defendant from an order of the County Court, Orange County (Berry, J.), dated December 17, 2003, which designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The defendant, represented by counsel, consented to his designation as a level three sex offender and waived his right to a hearing on the matter (see Correction Law § 168-n). The defendant’s contentions regarding the validity of his waiver are unpreserved for appellate review (see People v Dexter, 21 AD3d 403 [2005], lv denied 5 NY3d 716 [2005]). In any event, we are satisfied that the waiver was knowingly and voluntarily given (see People v Dexter, supra).
The defendant’s remaining contentions are waived, unpreserved for appellate review, based on matters dehors the record, or without merit (see People v Kinchen, 60 NY2d 772 [1983]; People v Spotards, 23 AD3d 586 [2005]; People v Dexter, supra; People v Angelo, 3 AD3d 482 [2004]; People v Tilley, 305 AD2d 1041 [2003]; People v Baker, 303 AD2d 570 [2003]). Florio, J.P., Ritter, Krausman and Covello, JJ., concur.